PD-0587-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 9/28/2015 11:30:39 AM
  September 30, 2015
                                                                              Accepted 9/30/2015 9:19:38 AM
                                     No. PD-0587-15                                           ABEL ACOSTA
                                                                                                      CLERK

                       IN THE COURT OF CRIMINAL APPEALS
                              THE STATE OF TEXAS

ANDREW OLEVIA JONES                           §
                                              §
vs.                                           §                Case No. 01-14-00501-CR
                                              §
THE STATE OF TEXAS                            §

        MOTION TO EXTEND TIME TO FILE BRIEF ON PETITION

To the honorable justices of this Court:

         Appellant Andrew Olevia Jones moves the Court for an extension of time to file

his brief on his petition for discretionary review until and including October 9, 2015,

and shows:

         1.    This Court granted review on August 26, 2015
         2.    Mr. Jones has made no previous requests for extension.

      In view of the foregoing, Mr. Jones moves the Court to extend the time to file his

brief on his petition for discretionary review until and including October 9, 2015.

                                   Respectfully submitted,
                                   Alexander Bunin
                                   Chief, Harris County Public Defender’s Office
                                   /s/ Melissa Martin
                                   _____________________________________
                                   Melissa Martin
                                   Assistant Public Defender
                                   1201 Franklin, 13th Floor
                                   Houston, TX 77002
                                   713/274-6709; Fax 713/437-4319
                                   Email melissa.martin@pdo.hctx.net
                                   Texas Bar # 24002532
                            CERTIFICATE OF SERVICE

I certify that a copy of the foregoing motion was e-served to Alan Curry, Assistant

District Attorney, Harris County Texas for the state and to the State Prosecuting

Attorney.

      `                              /s/ Melissa Martin
                                     ___________________________
                                     Melissa Martin